                UNITED STATES DISTRICT COURT FOR THE
                  MIDDLE DISTRICT OF PENNSYLVANIA

ARRON FAULK,                           :    3:17-cv-0941
                                       :
             Plaintiff                 :
                                       :
      vs.                              :    Hon. John E. Jones III
                                       :
Dr. FROMMER,                           :
                                       :
             Defendant                 :

                                    ORDER

                               December 20, 2018

       NOW THEREFORE, in accordance with the Memorandum issued on

today’s date, it is hereby ORDERED that:

            1. The claims against Defendant Frommer are
               DISMISSED WITHOUT PREJUDICE for
               failure to effect service.

            2. The Clerk of Court is directed to CLOSE this
               case.


                                            s/ John E. Jones III
                                            John E. Jones III
                                            United States District Judge
